Citation Nr: 1210149	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to basic eligibility for pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from August 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For claims such as adjudicated below, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from August 1955 to February 1958.  This service is during peacetime.

The Veteran argues that he should be granted pension benefits.  Although he acknowledges that he did not serve during a statutorily mandated period of war, he argued on his December 2010 substantive appeal that he served during the Cold War, and that that service should be considered wartime service.  In April 2010 he testified that he should be awarded a pension because he had been a Tuskegee airman.  He also stated that following discharge from service he had had a top-secret clearance and he had been on stand-by for special assignments.  He noted that at the time he was paid $100 a month in cash and he was not sure whether this work was for the FBI, Secret Service, or the CIA.  The Veteran reported that he now had no money because when he retired he took out all his retirement money and invested in a business to sell vitamins to VA.  The VA did not buy any of his vitamins and he did not make any income from his investment.  The Veteran also testified that he had wanted to convert his house into a living facility for Veterans.  He reported that he was unable to get a loan to modify his house and that his house was now in foreclosure.

Having reviewed the Veteran's contentions in light of the record and the law, the Board is of the opinion that the claim must be denied as a matter of law.  The sole question before the Board is whether the Veteran has established threshold eligibility for a pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days and at least one of which is during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a claimant's service meets these threshold requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here the evidence does not show that his period of service from August 1955 to February 1958 was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Korean War" ended January 31, 1955 and the "Vietnam Era" did not begin until February 28, 1961, for those who served in the Republic of Vietnam prior to August 5, 1964).

Although the Veteran's essential argument is that the denial of his claim is inequitable, the Board is without authority to grant relief on this basis.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As a matter of law, the Veteran did not serve during a period of war, and his appeal for pension benefits must be denied, since he does not meet the threshold statutory requirement for eligibility for that benefit.


ORDER

Basic eligibility for pension benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


